           Case 7:20-cr-00385-KMK Document 38 Filed 07/20/21 Page 1 of 1


Federal Defenders                           MEMO ENDORSED                                Southem District
                                                                                  81 Main Street, Suite 300
OF NEW YORK, INC.                                                                 White Plains, N.Y. 10601
                                                                   Tel: (914) 428-7124 Fax: (914) 997-6872


                                                                                             Susanne Brody
 David E. Patton                                                                            Attorney-in-Charge
  Executive Director                                                                           White Plains
and A ttamey-in-Chief



Via E-mail and ECF

                                                        July 19, 2021
The Honorable Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601


          Re:          United States v. Ramon Peralta
                       20 Cr 385 (KMK)


Dear Honorable Karas:

       I am writing on behalf of Ramon Peralta. Due to Susanne Brody's retirement, last
week Mr. Peralta's case was transferred to me and my colleague , Elizabeth Quinn. I ask
that Your Honor please delay, for four weeks, issuing a decision on the motions that were
previously filed by Ms. Brody. This would enable me to review the discovery and determine
whether to supplement the motions that were filed by Ms. Brody. I have communicated
with A.U.S.A. Marcia Cohen and she does not object to this request.

 Granted.

 So Ordered.                                            Respectfully,


~~~                                                     13~G
                                                        Benjamin Gold
7/19/21
                                                        Assistant Federal Defender


 cc:      AUSA Marcia Cohen (via e-mail and ECF)

          Elizabeth Quinn
